Exhibit 10.19

UNSECURED PROMISSORY NOTE

 

$28,500    Westminster, Colorado    January 1, 2014        

For value received, the undersigned, Arete Industries, Inc. (“Debtor”), of 7260
Osceola Street, Westminster, CO 80030, hereby promises to pay to the order
Donald W Prosser (Prosser), 4565 E Mexico Ave. #17, Denver, Colorado 80222 on or
before the 1st day of January 2019 (“Maturity Date”), the principal sum of
Twenty Eight Thousand Five Hundred ($28,500) Dollars, with interest of $166.25,
with principal and interest of $564.33, payable monthly, at the rate of
7.00% per annum with the balance of unpaid interest and principal due at the end
of the note.

Principal and Interest: This Promissory Note (“Note”) shall be paid in 60
payment of principal and interest of $564.33 paid monthly on the 15th day of the
next month with the balance of unpaid interest and principal due on January 1,
2019.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds.

Prepayment: Debtor shall have the privilege of prepaying without penalty all or
any part of this Note, at any time, that includes the full interest payment.

Default and Acceleration: Upon the occurrence of a Default as defined in the
Security Agreement, at the option of the Holder hereof, (i) the entire
outstanding principal balance and all accrued but unpaid interest shall become
immediately due and payable upon written notice to Borrower, (ii) the Holder may
fully enforce its rights in the Collateral, if given, to secure the payment of
this Note, and (iii) the Holder may pursue all other rights and remedies
available under this Note, any instrument securing payment of this Note, or by
law.

Default Rate of Interest: Upon the occurrence of a Default, Borrower promises to
pay interest on the outstanding principal balance of this Note at a simple rate
of interest equal to eighteen percent (18%) per annum, (“Default Rate”).

Early Discharge: Upon full payment of the outstanding principal balance and all
accrued but unpaid interest, this Note shall be fully discharged, cancelled and
surrendered to Borrower.

Remedies Cumulative: The rights or remedies of the Holder as provided in this
Note and any instrument securing payment of this Note shall be cumulative and
concurrent and may be pursued at the sole discretion of the Holder singly,
successively, or together against Borrower. The failure to exercise any such
right or remedy shall in no event be construed as a waiver or release of such
rights or remedies or the right to exercise them at any later time.



--------------------------------------------------------------------------------

Forbearance: Any forbearance of the Holder in exercising any right or remedy
hereunder or under the Security Agreement, or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any right or remedy.
The acceptance by the Holder of payment of any sum payable hereunder after the
due date of such payment shall not be a waiver of the Holder’s right to require
prompt payment when due of all other sums payable hereunder.

Application of Payments: All payments made on this Note shall be applied first
to payment of accrued but unpaid interest and the remainder of all such payments
shall be applied to the reduction of the outstanding principal balance on this
Note.

Usury: In the event the interest provisions hereof, any exactions provided for
herein or in the Security Agreement or any other instrument securing this Note,
shall result, in an effective rate of interest which, exceeds the limit of the
usury or any other applicable law, all sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice between or by any party hereto, be applied upon the
outstanding principal balance of this Note immediately upon receipt of such
moneys by the Holder, and any such amount in excess of such outstanding
principal balance shall be immediately returned to Borrower.

Jurisdiction: This Note is to be governed according to the laws of the State of
Colorado, without giving effect to conflict of law principles.

Binding Effect: This Note shall be binding upon Borrower, and its successors and
assigns and shall inure to the benefit of the Holder and its successors and
assigns.

Notice: All notices required or permitted in connection with this Note shall be
given at the place and in the manner provided in the Security Agreement for the
giving of notices.

Attorneys’ Fees: Borrower further promises to pay all reasonable attorneys’ fees
incurred by the Holder in connection with any Default hereunder and in any
proceeding brought to enforce any of the provisions of this Note.

IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note effective as
of the day and year first above written.

 

BORROWER: ARETE INDUSTRIES, INC. By:  

/s/ Nicholas Scheidt

Name:  

Nicholas Scheidt

Title:  

CEO